Title: Elizabeth Smith to John Adams, 14 October 1774
From: Smith, Elizabeth (1750-1815),Peabody, Elizabeth Smith Shaw
To: Adams, John


     
      Wey— October 14th. 1774
     
     I have (my Dear Brother) been more than entertained by perusing a number of your Letters to my Sister. Highly favoured among Women, and peculiarly happy is her Lot in sharing the Confidence, and possessing the Esteem; the tenderest Affection, of a Man, in whose Breast the patriotic Virtues glow with unmitigated Fervour.
     In one of your Letters you express a desire that all your Friends would write to you, and though you did not particularly mention me, yet without Vanity I may suppose myself One of the many. For if cordial Esteem would entitle me to a place, I am sure I should not be the last in the number. And though my Correspondence cannot be so advantageous to you in your political Concerns, as others you have been favoured with, yet the Effusions of a Sisters Heart, though unornamented by the methodical Correctness of the Head, may serve to sooth, and unbend your Mind after the Fatigue of Business.
     I wish it was in my Power to rejoce your Heart with good News, but Weymouth does not lie under its meridian. It has almost deserted this Climate, and become a stranger in the Latitude of forty-two. Instead of the gratulations of Joy, Evil Tidings molest our Habitations, and wound our Peace.—Oh my Brother! Oppresion is enough to make a wise people Mad. I have Just heard of the cruel and unjust Treatment of some of our Men, who were bringing Salt Hay from Noddles Island in a Lighter. She was seized by one of the Tenders, our Men detained, and threatened with being put in Irons. After many In-treaties they were suffered (as an act of Mercy) to go and fling their welldried Hay, for which they had
     
      “Braved the scorched vapours of the autumnal air”
     
     into the sea.—How can we suppress our turbulent Passions! But we live in Days when these must be carefully checked and guided by Reason, and Prudence. These are Days that call for the exercise of every nobler Faculty, and all the heroic Virtues of the Soul. These are Days you are sensible
     
      “That give Mankind occasion to exert
      Their hidden Strength, and throw out into Practice
      
      Virtues which shun the Day, and lie conceald
      In the smooth seasons and the calms of Life.”
     
     All Eyes look up to the American Congress, as the Constelation, by which the important Affairs of State is to receive its guidance and direction.
     We all join in wishing you may prosper in your arduous Employment, and may every measure for the good of our Country, be crowned with glorious Success.
     Weymouth you know, consists cheifly of Farmers, and has never been distinguished, unless for its Inactivity. The Hand of Power has never been very liberal in dispensing Offices, that have excited either Envy or Jealousy, and they have not been necessitated to extort Conffesions and Recantations from their Fellow Townsmen, but have contented themselves with being tacitly loyal Subjects, and firm adherers to the Rights of their Country, till some of our Carpenters undertook to build Barracks. This awakened them from their Slumber, and kindled the latent Sparks of Freedom. They glowd with indignation and were determined to demolish their Houses unless they immediately desisted from so execrable, so detested an Employment.
     But they were happily diverted from the Execution by the timely return of the Persons who had rendered themselves so obnoxious, and the Spirit subsided in the Erection of two immense Liberty Poles, to convince the world that they were not inattentive, or unconcerned Spectators.
     Mother has been sick almost ever since you quitted this part of the World, which has prevented my spending any of my Time with your Beloved, and alleviating in some small degree your absence. I need not tell you we all long to see you.—Indeed my Brother I feel an uncommon great disposition to be saucy—but it must be suppresed.
     May I flatter myself that you will lay aside a few moments, the important Toils of state, and gratify me with a Line. I readily acknowledge the Hope of being favoured with an Epistle from a Brother seting in an american Congress, has induced me thus to expose myself.
     I rely on the Candor of a Friend, and the Partiallity of a Brother to forgive the many inacuracies you will find in this Letter, from Your Friend & Sister,
     
      BS
     
     
      PS I know you will rejoice to see that I had an Oppertunity to send this, by so trusty a Conveyance.
      Added on cover:  PS Doctor Tufts Family unites with ours, in wishing You Health and every Blessing.
     
     
    